Name: Commission Regulation (EC) NoÃ 1227/2006 of 14 August 2006 repealing Regulation (EEC) NoÃ 700/88 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip
 Type: Regulation
 Subject Matter: agricultural activity;  international trade; NA;  Asia and Oceania;  Africa;  organisation of the legal system;  trade;  Europe
 Date Published: nan

 15.8.2006 EN Official Journal of the European Union L 222/4 COMMISSION REGULATION (EC) No 1227/2006 of 14 August 2006 repealing Regulation (EEC) No 700/88 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing the conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (1), and in particular Article 5 thereof; Whereas: (1) Cyprus has acceded to the Community with effect from 1 May 2004. (2) The Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Israel Association Agreement (2), approved by Council Decision 2003/917/EC (3), provides for preferential conditions for imports of flowers originating in Israel with effect from 1 January 2004. (3) The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco concerning reciprocal liberalisation measures and the replacement of the agricultural protocols to the EC-Morocco Association Agreement (4), approved by Council Decision 2003/914/EC (5), provides for preferential conditions for imports of flowers originating in Morocco with effect from 1 January 2004. (4) The Agreement in the form of an Exchange of Letters between the European Community and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Palestinian Authority Interim Association Agreement (6), approved by Council Decision 2005/4/EC (7), provides for preferential conditions for imports of flowers originating in the West Bank and the Gaza Strip with effect from 1 January 2005. (5) The Agreement in the form of an Exchange of Letters between the European Community and the Hashemite Kingdom of Jordan concerning reciprocal liberalisation measures and amending the EC-Jordan Association Agreement as well as replacing Annexes I, II, III and IV and Protocols 1 and 2 to that Agreement (8), approved by Council Decision 2006/67/EC (9), provides for preferential conditions for imports of flowers originating in Jordan with effect from 1 January 2006. (6) Detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip, as foreseen in Commission Regulation (EEC) No 700/88 (10), and other management measures are therefore no longer necessary. (7) Regulation (EEC) No 700/88 should therefore be repealed. (8) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 700/88 is repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 382, 31.12.1987, p. 22. Regulation as last amended by Regulation (EC) No 1300/97 (OJ L 177, 5.7.1997, p. 1). (2) OJ L 346, 31.12.2003, p. 67. (3) OJ L 346, 31.12.2003, p. 65. (4) OJ L 345, 31.12.2003, p. 119. (5) OJ L 345, 31.12.2003, p. 117. (6) OJ L 2, 5.1.2005, p. 6. (7) OJ L 2, 5.1.2005, p. 4. (8) OJ L 41, 13.2.2006, p. 3. (9) OJ L 41, 13.2.2006, p. 1. (10) OJ L 72, 18.3.1988, p. 16. Regulation as last amended by Regulation (EC) No 2062/97 (OJ L 289, 22.10.1997, p. 1).